_—.OlfJOJ^iJ^OSJCg^fWN^'l'R^eF-CRIMlNAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS^ilfiOSfc   <~     firs
             OFF8CSAL BUSINESS c                                *
             STATE OF TEXAS.^gl:
             PEMALTYFOR *•*?&•£ o"                            0 2   1M
             PRBVATE USE                                      0004279596       JAN 22 201.5
1/21/2015                        ' h;   -a. it'               MAILED FROM ZIP CODE 78701

MORRIS, CODYQUINN               Jr.CtT No. 39151A                             WR-82,583-01
On this day, the application for writ of habeas corpus is dismissed as moot.
                                    "<•--:'   •'                         Abel Acosta, Clerk

                              CODY QUINN MORRIS
                                                    TDC# 1849679

      V                       HUNTSVILLE, TX


          Jyss^V^-L
^